Case 9:20-cv-80651-DMM Document 117 Entered on FLSD Docket 03/29/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-80651-CV-MIDDLEBROOKS/Brannon

   TERRY V. WOODS,

          Plaintiff,

   v.

   STEVEN MICHAEL, et al.,

         Defendants.
   ____________________________________/

        ORDER ON DEFENDANTS’ OBJECTIONS TO MAGISTRATE JUDGE'S ORDER

          THIS CAUSE comes before the Court upon Defendants Steven Michael and Andrew

   Greenbaum's ("Defendants") Objections to Magistrate Judge's Order on Motion for Approval of

   Attorney's Fees and Costs (“Objections”), filed on December 30, 2020. (DE 102). Plaintiff

   responded in opposition on January 5, 2021. (DE 103). Defendants raise three objections to

   Magistrate Judge Dave Lee Brannon’s Order on Motion for Attorneys' Fees and Costs. (DE 99).

   Because I find that the Order is not clearly erroneous or contrary to law, the Objections are

   overruled, and Judge Brannon’s Order is affirmed.

                                                BACKGROUND

          On November 25, 2020 Judge Brannon entered an Order on Plaintiff's Motion for Order to

   Show Cause to Hold Defendants, Steven Michael and Andrew Greenbaum, in Civil Contempt,

   wherein he determined that Plaintiff was "entitled to reasonable fees and costs in bringing its

   Motion and the fee for its expert accountant" as a sanction for Defendants' failure to comply with

   the Court's prior discovery orders. (DE 92 at 2, 5). Judge Brannon thus directed Plaintiff to file a

   motion for approval of their reasonable fees and costs. (Id. at 5).
Case 9:20-cv-80651-DMM Document 117 Entered on FLSD Docket 03/29/2021 Page 2 of 4




          In ruling on that motion, Judge Brannon entered the Order on Motion for Attorneys' Fees

   and Costs through which he awarded Plaintiff $18,025.65, consisting of: $9,031.25 in attorney's

   fees, $8,775.40 in expert fees, and $219.00 in costs. (DE 99). Plaintiff had requested $23,918.00

   ($13,375.00 in attorney's fees, $10,324.00 in expert fees, and $219.00 in costs); however, Judge

   Brannon adjusted the fee awards downward by reducing the number of recoverable hours of

   attorney work from 21.4 to 14.45 hours and reducing the expert fee by 15%. (Id. at 3–4). This

   resulted in an approximately 25% reduction in the requested award.

                                                 DISCUSSION

          If a party files objections to a magistrate judge’s order on a non-dispositive pretrial matter,

   “[t]he district judge in the case must . . . modify or set aside any part of the order that is clearly

   erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “A finding is clearly erroneous when the

   reviewing court, after assessing the evidence in its entirety, is left with a definite and firm

   conviction that a mistake has been committed.” Krys v. Lufthansa German Airlines, 119 F.3d 1515,

   1523 (11th Cir. 1997) (citing Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985)).

          In their Objections, Defendants argue that Judge Brannon's Order imposing the $18,025.65

   sanction is clearly erroneous and contrary to law because (1) it awarded Plaintiff's attorney an

   excessive hourly rate, (2) it award Plaintiff an excessive expert fee, and (3) it awarded Plaintiff

   fees and costs for activities unrelated to bringing the Motion for Order to Show Cause to Hold

   Defendants, Steven Michael and Andrew Greenbaum, in Civil Contempt. (DE 102 at 5–9).

          Objection I. Defendants contend that Plaintiff's counsel's hourly rate of $625 is

   unreasonably high compared to "the going rate in the Southern District of Florida" for attorneys

   engaged in commercial litigation with comparable credentials and experience. (Id. at 5). To

   establish that the customary hourly rate is less than $625, and instead in the range of $425 to $475,

   Defendants cite to several cases from approximately ten years ago. (Id. at 5–6). The only assertion
                                                     2
Case 9:20-cv-80651-DMM Document 117 Entered on FLSD Docket 03/29/2021 Page 3 of 4




   bearing on current hourly rates of comparable attorneys is offered by Defendants' counsel, who

   has practiced law for approximately half the amount of time as Plaintiff's counsel and charges

   more than half of what Plaintiff's counsel charges per hour ($350.00). (Id. at 6 n.1). Thus, while I

   agree with Judge Brannon that Plaintiff's counsel's hourly rate is high, Defendants have failed to

   set forth evidence that would suggest that a $625 rate is an unreasonable hourly rate for a

   commercial litigator in South Florida who has nearly 25 years of experience. Indeed, Defendants

   even refer to Plaintiff's attorney's credentials as "unquestionable." (Id. at 5). Accordingly, Judge

   Brannon's finding of reasonableness at to Plaintiff's counsel's hourly rate was not clearly erroneous

   or contrary to law, particularly in light of the absence of contrary evidence.

          Objection II. Defendants next argue that the Order is clearly erroneous because it awarded

   an excessive expert fee by finding an hourly rate of $475.00 to $550.00 reasonable. However,

   Defendants neither assert, nor provide evidence of, a "reasonable" hourly rate for expert

   accounting services by similar professionals in South Florida. In his Response, Plaintiff maintains

   that based on his two expert accountants' credentials, shared with Judge Brannon through each's

   curriculum vitae, along with the reputation of the accounting firm for which they work, hourly

   rates of $475.00 and $550.00 are not unreasonable. (DE 103 at 4–5). Because Defendants set forth

   no basis upon which to find such hourly rates unreasonable, I find that Judge Brannon's experts

   fees award was not clearly erroneous or contrary to law.

          Objection III. Lastly, Defendants argue that the sanctions award was clearly erroneous

   because it awarded fees and costs incurred as the result of activities other than "bringing its

   Motion." (DE 92 at 5). I find that this argument is not well taken because it relies on an overly

   restrictive interpretation of the phrase "bringing its Motion." Defendants contend that any

   attorney's or expert's fees should be restricted to the cost of drafting and filing (and in the case of

   the accounting experts, advising Plaintiff of the missing discovery) the Motion for Order to Show
                                                     3
Case 9:20-cv-80651-DMM Document 117 Entered on FLSD Docket 03/29/2021 Page 4 of 4




   Cause to Hold Defendants, Steven Michael and Andrew Greenbaum, in Civil Contempt. (DE 102

   at 7–9). Defendants' position ignores that bringing the said motion seeking sanctions for

   noncompliance with this Court's discovery orders involved more than simply putting ink on paper.

   Rather, Plaintiff, with the assistance of accounting experts, first had to ascertain the missing

   discovery (which was a significant undertaking given the thousands of documents Defendants

   produced), prepare internal records to document what discovery remained outstanding, and to

   communicate with one another and Defendants about the production deficiencies. I thus reject

   Defendants' interpretation of the phrase "bringing its Motion" as too formalistic and find that Judge

   Brannon did not commit clear error or rule in a manner contrary to law when he imposed the

   $18,025.65 sanction for the activities documented in Plaintiff's attorney's and expert's billing

   records.

          Accordingly, after considering the Order on Motion for Attorneys' Fees and Costs, the

   Parties’ arguments, and the relevant law, it is ORDERED AND ADJUDGED that:

          (1) Defendants' Objections to Magistrate Judge's Order on Motion for Approval of

              Attorney's Fees and Costs (DE 102) are OVERRULED.

          (2) Magistrate Judge Dave Lee Brannon’s Order on Motion for Approval of Attorney's

              Fees and Costs (DE 102) is AFFIRMED.

          SIGNED in Chambers at West Palm Beach, Florida, this 29th day of March, 2021.




                                                                 Donald M. Middlebrooks
                                                                 United States District Judge


   cc:    Magistrate Judge Dave Lee Brannon;
          Counsel of Record



                                                    4
